Exhibit 10.1
(CHICO'S FAS, INC. LOGO) [g27572g2757201.gif]
11215 Metro Parkway
Fort Myers, Florida 33966
(239) 277-6200
June 8, 2011
Ms. Pamela Knous
2617 Euclid Place
Minneapolis, MN 55408
Dear Pam:
It is with great pleasure that we offer you the opportunity to join Chico’s FAS,
Inc. as our Executive Vice President, Chief Financial Officer. As you are aware,
we are a fast-growing, respected organization within which this position is a
key driver of our success. As one of the top specialty retailers we offer
tremendous opportunity for personal and professional growth. Please let this
letter serve as an offer to join Chico’s FAS, Inc. and your acceptance of that
offer. The following will outline the specifics:

     
Position:
  Executive Vice President, Chief Financial Officer
 
   
Reports to:
  President & CEO
 
   
Start Date:
  June 23, 2011
 
   
Base Salary:
  $550,000 annually
 
   
Sign On Bonus:
  $100,000 payable within 30 days of start date, less applicable taxes
(contingent upon receipt of signed repayment agreement).
 
   
Bonus Plan:
  Target of 70% of base salary earned during the performance period, which is
contingent upon the achievement of corporate financial objectives. The terms of
the bonus, including eligibility, payouts and objectives, may be modified from
time to time. All payouts are based on fiscal year business results, prorated
for time in role, and can vary from zero (0) to a maximum of 175% of your target
bonus potential. Bonus is typically paid in March.
 
   
 
  You will be provided with a bonus guarantee of 100% of target bonus potential
without proration for time in roll for the FY 11 plan year.
 
   
Restricted Stock
  A one-time grant of 75,000 restricted shares to be issued during the first
open window period for stock acquisition after your date of hire. These options
will vest over a 3-year period, with one-third vesting each year on the
anniversary of the grant date.
 
   
Equity Awards:
   
Stock Options
  A one-time grant of 25,000 non-qualified stock options at Fair Market value to
be issued during the first open window period for stock acquisition after your
date of hire. These options will vest over a 3-year period, with one-third
vesting each year on the anniversary of the grant date.
 
   
 
  You will be eligible for additional equity grants as determined by management.

(GRAPHIC) [g27572g2757202.gif]

 



--------------------------------------------------------------------------------



 



     
Page 2
     
Time Off:
  You will be eligible for 20 days of Paid Time Off (PTO) for each full year of
employment. This is an accrued benefit that you start to earn on your date of
hire.
 
   
Annual Review:
  You will be eligible for the FY 11 performance appraisal process prorated for
time in position.

You will also be eligible to participate in Chico’s FAS, Inc. comprehensive
benefits program outlined below:

     
Group Insurance Plan:
  Medical/Dental/Vision/Prescription Drug Program
 
   
 
  Eligibility Date: Effective your first day of active employment or at any time
that you have any “qualifying event” pursuant to IRS rules.
 
   
Life Insurance:
  The company provides term insurance equal to IX your base salary as well as
accidental death and dismemberment insurance equal to IX your base salary.
Supplemental insurance is available for purchase.
 
   
 
  Eligibility Date: Effective your first day of active employment
 
   
401(k) Plan:
  You may participate with an eligible deferral of 1-100% of your compensation
(subject to an IRS maximum), with a match of 50% of the first 6% of compensation
you defer. You will be able to roll over existing qualified funds immediately.
 
   
 
  Eligibility Date: First quarter after 12 months of employment
 
   
Deferred Compensation Plan (Optional):
  As a highly compensated Associate, you will be immediately eligible to
participate in the Chico’s FAS, Inc.’s Deferred Compensation Plan. You will have
the opportunity to defer pre-tax compensation (less applicable FICA/Medicare tax
withholding). You may defer up to 80% of your base salary payable during the
current calendar year, and up to 100% of your bonus.
 
   
Stock Purchase Plan:
  You will have an opportunity to purchase Chico’s FAS, Inc. stock directly from
the company, two times a year, in March and September offering periods.
 
   
 
  Eligibility Date: First offering period following one year of employment.
 
   
Executive
Benefits:
  Disability Income Protection
As a qualifying executive, you will be eligible for Chico’s FAS, Inc.’s
Supplemental Disability Insurance program. This program provides an increased
level of income protection should you become disabled. Full details of the
program are available from the Benefits group.
 
   
 
  As a qualifying executive, you are eligible to have one company paid physical
per year at a participating Mayo Clinic location as part of our Health and
Wellness benefits.
 
   
 
  Eligibility Date: Effective your first day of employment.

Relocation:

  •   In order to ensure a successful relocation, you will be provided
relocation assistance as detailed in the Tier I Relocation Policy previously
provided, and the benefits will continue for up to 24 months.     •   Pursuant
to your relocation benefits as stated above, you will be eligible for
company-paid temporary housing, as agreed suitable by both parties, until your
home in Minneapolis sells.

 



--------------------------------------------------------------------------------



 



Page 3

  •   In accordance with this relocation policy, you will receive a
miscellaneous allowance of $10,000 less applicable taxes.

We hope you view this opportunity as a chance to have a positive impact while
enjoying a challenging and rewarding career. Nonetheless, please understand that
Chico’s FAS, Inc. is an at-will employer. That means that either you or the
company is free to end the employment relationship at any time, with or without
notice or cause. By accepting our offer of employment, you acknowledge the
at-will nature of our relationship. This offer is contingent upon the successful
completion of references and background check. Additionally, you represent that
you are not a party to any agreement that would bar or limit the scope of your
employment with us.
We are looking forward to having you on our team. Let me be the first to welcome
you aboard! We are sure you will find it a challenging and rewarding experience.
If you have any questions, please feel free to contact us at the number(s)
indicated below.

     
Sincerely,
 

  Contact Information
/s/ David F. Dyer
 
  Please call me for questions.
David F. Dyer
  Sara Stensrud
President & CEO
  (239) 274-4395

Please return signed copy
I accept the terms and conditions of the offer as outlined above:

          /s/ Pamela Knous       Pamela Knous             

 